                           c/-U~~L
   Case 5:20-cv-00019-JPB-JPM       (
                               Document 37-26 Filed 08/28/20 Page 1 of 1 PageID #: 331


 BP-A0148                                        INMATE REQUEST TO STAFF          CDFRM
 HSLC 10
 U. S. DEPARTMENT OF JUSTICE                                                        FEDERAL BUREAtJ OF PRISONS


  TO: (Name and Title of Staff Member)
   I
                                                                 DATE:       .
                                                                            L~’   ~Y
                                                                                     -    /
                                                                                          ‘
                                                                                              7
   ~-cJ~7V           1cit~I~(
  FROM:                                                          REGISTER NO. :
            ~~L/!//If17~?[~          i~                                             ~
  WORK ASSIGNMENT:                                               UNIT:



 SUBJECT: (Briefly state your question or concern and the solution you are requesting.
 Continue on back, if necessary.   Your failure to be specific may result in no action being
 taken.   If necessary, you will be interviewed in order to successfully respond to your
 request.
   ~,,j1~JLi~’          (~41~1~
                                 ~               A                          ~
f~v14 c~             ~               ~                  ~i
              Pl,~r                  ~                 ~          r     C
                             (                          ~                                             5 (I



                                                 (Do not write below this   line>


  DISPOSITION:




               Signature Staff Member                            Date



 Record Copy     -   File;       Copy     —   Inmate

 PDF                                              Prescribed by N55l/


                                                                  This form replaces BP—l48.070 dated Oct    86
                                                                  and BP—Sl48.070 APR 94


 ~ IN SECTION 6 UNLESS APPROPRIATE FORP~yI~’OLDER                                                 SECTION 6
